Title: To George Washington from Brigadier General Mordecai Gist, 18 February 1779
From: Gist, Mordecai
To: Washington, George


sir
Baltimore 18 Feby 1779

at the same time I acknowledge the Honor of your favor of the 10th Instant it is with pain that I Inform You of Mrs Gists extreme Indisposition whose life is despaird of by her Physicians and it is an additional wound to my sensibility that this melancholy circumstance compels me to act Incompatible with Your Excellencys orders.
let Humanity speak my Apology while I wait the dispensation of providence and pay the last kind offices of duty & Affection. I have the Honor to be with due respect Yr Excellencys Mo. Obdt H. Servt
M. Gist
